SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1457
CAF 11-01326
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF JULAXES T.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,                        ORDER
PETITIONER-APPELLANT;

JENNIFER R., RESPONDENT-RESPONDENT.


DAVID VAN VARICK, COUNTY ATTORNEY, ROCHESTER (CAROL EISENMAN OF
COUNSEL), FOR PETITIONER-APPELLANT.

TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Monroe County (Joan S.
Kohout, J.), entered June 24, 2011 in a proceeding pursuant to Family
Court Act article 10. The order dismissed the neglect petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court